Per Curiam.

In the case of Lane and others v. Bacchus, (2 Term Rep. 44.) the court of K. B. decided, that if the writ of error is followed up immediately, by the plaintiff in error regularly putting in bail, it will operate as a supersedeas; but. if no bail is put in, the writ of error is a mere nullity; and the party may take out execution, after the allowance of the writ of error, and before bail is put in, at his peril; and if the writ of error is followed up regularly, the execution will be set aside.* And such is the practice of this court.
In the present case the writ of error was allowed the 4th of January, and no bail in error was put in within four days after the judgment was signed, nor before the execution was delivered to the sheriff, nor does it appear that it has even been put in at this day. Thq motion must, therefore, be denied.
Motion denied;.

 2 Tidd's K. B. Prac. 1071-1073.